PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoggan, Patrick, R.
Application No. 14/973,323
Filed: 17 Dec 2015
For: Dual-winged Slat

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.102(c)(1), filed June 25, 2021 to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

A review of the record discloses that the application has been issued into a patent on 
August 17, 2021.  Therefore, the petition to make special is deemed to be unnecessary and is DISMISSED AS MOOT.

Telephone inquiries concerning this decision should be directed to Paula Britton at 
571-272-1556.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET